12/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0558


                                       DA 20-0558
                                                                        FILED
 RYAN PATRICK SULLIVAN,                                                 DEC 0 8 2020
                                                                     Bowen Greenwood
              Petitioher and Appellant,                            Clerk of Supreme Court
                                                                      State of Montana

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


       Representing himself, Ryan Patrick Sullivan has filed a verified Petition for an
Out-of-Time Appeal. He explains that he has been incarcerated in the Yellowstone County
Detention Facility and that he was unable to timely appeal the court's decision. He includes
the cause number for his postconviction matter in his sparsely worded pleading.
       M.R. App. P.4(6)reads that "[i]n the infrequent harsh case and under extraordinary
circumstances, amounting to a gross miscarriage ofjustice, the supreme court may grant
an out-of-time appeal."
       We secured a copy of the register of actions and final judgment from the
Thirteenth Judicial District Court, Yellowstone County. Sullivan filed a "Motion to
Challenge the Validity of Sentence (Petition)" on August 31, 2020, concerning his
underlying criminal case, Cause No. DC 18-321. On October 8, 2020, the District Court
issued an Order denying his Petition after deeming his Petition as a petition for
postconviction relief, or altematively, a writ of habeas corpus.
       Sullivan's appeal of this decision is timely. Whether a criminal or civil case,
Sullivan has sixty days from the entry ofthe court's Order to file a notice of appeal because
the State of Montana is a party to the proceeding. M. R. App. P. 4(5)(b)(i) and 4(5)(a)(i).
For purposes ofthis appeal, we consider it solely as a denial ofa petition for postconviction
relief because a person cannot appeal a District Court's denial of a petition for a writ of
habeas corpus to this Court. See Thomas v. Doe, 2011 MT 283, 362 Mont. 454,
266 P.3d 1255. Accordingly,
      IT IS ORDERED that Sullivan's Petition for an Out-of-Time Appeal is GRANTED,
and the Clerk of the Supreme Court may file his Notice of Appeal as of this Order's date.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Ryan Patrick Sullivan along with a copy ofthis Court's Civil Appellate Handbook.
      DATED this           day of December, 2020.